DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-5 are objected to because of the following informalities:  
In claim 1, in the last two lines, it is not clear how the metallic materials are “on” the surfaces of the thermocouple wires since the thermocouple wires are made of the metallic materials.
In claim 5, in lines 19-20, it is not clear how the metallic materials are “on” the surfaces of the thermocouple wires since the thermocouple wires are made of the metallic materials.
Claims 2-4 and 6-8 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0231181 to Maruko et al [hereinafter Maruko] in view of .
Referring to claim 1, Maruko discloses a temperature sensor (figure 1) comprising: 
a pair of thermocouple wires (12, 13) made of respective metallic materials different from each other (paragraphs 36, 37); 
a temperature measuring junction (14) formed by joining tip ends of the pair of thermocouple wires together (paragraph 41); 
an outer tube (16) made of a metallic material and having a tip end and a base end, the tip end holding the temperature measuring junction therein or having a tip end cover mounted thereto in which the temperature measuring junction is held, the base end allowing the pair of thermocouple wires to protrude therefrom (paragraph 42); 
an insulator (15) made of an insulating material and disposed in the outer tube (16) to insulate the pair of thermocouple wires from the outer tube and fix the pair of thermocouple wires to the outer tube (paragraph 36); and 
a seal (16a) made of a material and filled in at least either of the base end of the outer tube and a holder mounted to the base end of the outer tube to seal the outer tube (paragraph 43);
wherein the pair of thermocouple wires disposed in the outer tube have surfaces where oxide films (17a) are respectively formed on the surfaces of the pair of thermocouple wires (paragraphs 39, 40).
Maruko does not disclose forming passive films on the surfaces of the pair of thermocouple wires due to oxidization of the metallic materials of the pair of thermocouple wires; and is silent as to the material of the seal, and therefore does not explicitly disclose the seal being a glass seal made of a glass material.

Furthermore, Itoyama discloses a thermocouple temperature sensor (figure 1) having a metal tube (4) with a glass seal (9) to prevent contaminants from entering the metal tube (4) (column 2, lines 22-28; column 3, lines 54-61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruko by forming passive films on the surfaces of the pair of thermocouple wires due by oxidizing the metallic materials of the pair of thermocouple wires, as suggested by Shinji, in order to provide oxide films on the pair of thermocouple wires in order to suppress oxidation of the pair of thermocouple wires (paragraphs 16, 22).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruko by making the seal of a glass material, as suggested by Itoyama, in order to prevent contaminants from entering the outer tube.

Referring to claim 2, Maruko in view of Shinji and Itoyama disclose a sensor having all of the limitations of claim 2, as stated above with respect to claim 1, wherein Shinji is silent as to the particular thickness of the passivating films, thereby not explicitly disclosing that the passive films each have a thickness in a range of 0.3 μm to 10 μm.
However, Maruko further discloses that the oxide films each have a thickness in a range of 0.3 μm to 10 μm (0.02 μm-0.8 μm) as result-effective variables in order to provide proper protection of the pair of thermocouple wires (paragraph 39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruko in view of Shinji and Itoyama by making the passive films each have a thickness in the claimed range in order to provide a desired protective film for the pair of thermocouple wires, as suggested by Maruko, and since it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980). 

Referring to claim 3, Maruko in view of Shinji and Itoyama disclose a sensor having all of the limitations of claim 3, as stated above with respect to claim 1, except for Maruko disclosing that the pair of thermocouple wires form an N-type thermocouple; the pair of thermocouple wires include a positive-leg thermocouple wire comprising Ni, Cr, and Si; the pair of thermocouple wires include a negative-leg thermocouple wire comprising Ni and Si; the passive film formed on the surface of the positive-leg thermocouple wire comprises Cr-oxide or Ni-oxide at a highest content; and the passive film formed on the surface of the negative-leg thermocouple wire comprises Ni-oxide at a highest content.
However, Shinji discloses the thermocouple temperature sensor using an N-type thermocouple for measuring high temperatures (N-type thermocouples are made of Nicrosil [Ni, Cr, and Si] and Nisil [Ni and Si]) (paragraph 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruko in view of Shinji and Itoyama by using an N-type thermocouple; the pair of thermocouple wires including a positive-leg thermocouple wire comprising Ni, Cr, and Si (Nicrosil); and the pair of thermocouple wires including a negative-leg thermocouple wire comprising Ni and Si (Nisil), as suggested by Shinji, in order to measure high temperatures.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruko in view of Shinji and Itoyama by having the passive film formed on the surface of the positive-leg thermocouple wire comprise Cr-oxide or Ni-oxide, and the passive film formed on the surface of the negative-leg thermocouple wire comprise Ni-oxide since Shinji discloses that the passive films are formed by oxidizing the N-type thermocouple wires (paragraph 34), which will create Cr-oxide or Ni-oxide on the surface of the positive-leg thermocouple wire and Ni-oxide on the surface of the negative-leg thermocouple wire.
Lastly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruko in view of Shinji and Itoyama by providing the Cr-oxide or Ni-oxide at a highest content and the Ni-oxide at a highest content in order to provide a desired protection of the pair of thermocouple wires, and since it has been held that, where the general conditions of a claim disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. See In re Aller, 105 USPQ 233 (CCPA 1995).

Referring to claim 4, Maruko in view of Shinji and Itoyama disclose a sensor having all of the limitations of claim 4, as stated above with respect to claim 1, wherein Shinji discloses that the passive films formed by oxidation of the surfaces of the pair of thermocouple wires are formed prior to the pair of thermocouple wires being inserted in an outer tube (tube) (paragraph 30), but does not disclose the passive films being formed by oxidation of the surfaces of the pair of thermocouple wires prior to sealing the outer tube from inside thereof by the glass seal.
However, Maruko further discloses that the oxide films are formed on the surfaces of the pair of thermocouple wires prior to sealing the outer tube from inside thereof by the glass seal (paragraph 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruko in view of Shinji and Itoyama by forming the passive films by oxidizing the surfaces of the pair of thermocouple wires prior to sealing the outer tube from inside thereof by the glass seal, as suggested by Maruko, in order to seal the passive films in the outer tube to protect the pair of thermocouple wires from oxidation.

Referring to claim 6, Maruko in view of Shinji and Itoyama disclose a sensor having all of the limitations of claim 6, as stated above with respect to claim 1, except for Maruko disclosing the temperature sensor comprising the holder mounted to the base end of the outer tube; and the glass seal being filled in the holder to seal the base end of the outer tube.
However, Itoyama discloses that the thermocouple temperature sensor (figure 1) has a holder (1) mounted to the base end of the metal tube (4), wherein the glass seal (9) is filled in the holder to seal the base end of the outer tube to protect the outer tube from corrosion (column 2, lines 14-15, 22-28; column 3, lines 54-61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruko in view of Shinji and Itoyama by providing a holder mounted to the base end of the outer tube and the glass seal being filled in the holder to seal the base end of the outer tube, as suggested by Itoyama, in order to protect the outer tube from corrosion.

Referring to claim 7, Maruko in view of Shinji and Itoyama disclose a sensor having all of the limitations of claim 7, as stated above with respect to claim 6, wherein Itoyama discloses that an inner diameter of the holder is larger than that of the outer tube (figure 1).

Referring to claim 8, Maruko in view of Shinji and Itoyama disclose a sensor having all of the limitations of claim 8, as stated above with respect to claim 6, wherein Itoyama discloses the glass seal being filled in the holder up to a level of a maximum diameter of the holder (figure 1).

Allowable Subject Matter
Claim 5 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A temperature measuring device comprising a temperature sensor and a control unit electrically connected to the temperature sensor and used for temperature measurement performed by the temperature sensor, wherein the control unit is configured to calculate an output temperature for the temperature sensor based on changes in electromotive force generated in the pair of thermocouple wires and correct for an error occurring in the output temperature due to the passive films being formed (claim 5).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot in view of the new grounds of rejection stated above.

Conclusion
The prior art made of record by the Examiner and not relied upon are considered pertinent to applicant's disclosure by teaching a temperature sensor using a thermocouple having  an oxide layer, but do not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
1/19/22